Case 4:20-cv-04061-BAB Document 63             Filed 03/02/21 Page 1 of 1 PageID #: 266




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             TEXARKANA DIVISION

RICHARD EUGENE LEATHERWOOD                                                    PLAINTIFF


v.                                Civil No. 4:20-cv-04061

NURSE STEPHEN KING; NURSE LONI
REDFERN; AND NURSE CHELSEA                                                 DEFENDANTS

                                      JUDGMENT

      For the reasons stated in the Memorandum Opinion of even date, Defendants’ Motion for

Summary Judgment (ECF No. 40) is hereby GRANTED. Plaintiff’s claims against Defendants

King, Redfearn and Foster are DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED, this 2nd day of March 2021.

                                         /s/   Barry A. Bryant
                                         HON. BARRY A. BRYANT
                                         UNITED STATES MAGISTRATE JUDGE
